Exhibit 10(f)


SECOND AMENDMENT TO
LOAN AGREEMENT




THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into
effective as of December 19, 2012, by and between INTERPHASE CORPORATION, a
Texas corporation (“Borrower”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
(“Lender”).


WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated as
of December 19, 2008, as amended by that certain First Amendment to Loan
Agreement dated March 20, 2009 (as amended, the “Loan Agreement”); and


WHEREAS, the Loan Agreement currently governs (a) a revolving borrowing base
line of credit in the maximum amount of $5,000,000.00 (the “Line of Credit”), as
currently evidenced by that certain promissory note dated December 19, 2008,
payable by Borrower to the order of Lender in the stated principal amount of
$5,000,000.00 (the “Note”), (b) a guidance line of credit with respect to
foreign currency forward contracts in the amount of $7,500,000.00 (the “Guidance
Line of Credit”), and (c) a letter of credit subfacility in the amount of
$500,000.00 (the “LC Facility”); and


WHEREAS, the parties hereto now desire to modify the Loan Agreement as
hereinafter provided; and


WHEREAS, the Loan Agreement, the Note, and all other documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Line of Credit and
the Guidance Line are hereinafter referred to collectively as the “Loan
Documents”.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


Definitions


Section 1.01      The terms used in this Amendment to the extent not otherwise
defined herein shall have the same meanings as in the Loan Agreement.


ARTICLE II


Amendments


Section 2.01      Effective as of the date hereof, the following definitions in
Section 1.1 of the Loan Agreement are hereby amended to read as follows:
 
 

SECOND AMENDMENT TO LOAN AGREEMENT Page 1

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 


““Principal Office” means the principal office of the Lender, presently located
at 2000 McKinney Avenue, Suite 700, Dallas, Texas 75201.
 
“Termination Date” means 11:00 A.M. Dallas, Texas time on December 19, 2015, or
such earlier date on which the Commitment terminates as provided in this
Agreement.”
 
Section 2.02     Effective as of the date hereof, the first paragraph of Section
2.1(B) of the Loan Agreement is hereby amended to read as follows:
 
“B.        Guidance Line of Credit.  Lender may, in its sole and absolute
discretion, enter into foreign currency forward contracts with Borrower from
time to time from the date hereof to December 19, 2015 up to the aggregate
amount of $6,500,000.00; provided, however, (i) that the Guidance Line Borrowing
Base Usage shall not exceed the Borrowing Base minus all outstanding Advances
and Letter of Credit Liabilities, and (ii) the term of any such foreign currency
forward contract cannot exceed one (1) year and cannot extend past the
Termination Date.  No provision in this Agreement or any other Loan Document
shall in any way obligate Lender to enter into any foreign currency forward
contract with Borrower.  Borrower shall execute any and all documents,
instruments and agreements requested by Lender in connection with such forward
contracts and such items shall be deemed to be Loan Documents for all purposes.”
 
Section 2.03             Effective as of the date hereof, Section 2.1(C)(i) of
the Loan Agreement is hereby amended to read as follows:


“C.      Letters of Credit.  (i)  Subject to the terms and conditions of this
Agreement, Lender agrees to issue one or more letters of credit (collectively,
the “Letters of Credit”) for the account of Borrower from time to time from the
date hereof to and including the Termination Date; provided, however, that the
outstanding Letter of Credit Liabilities (as defined below) shall not at any
time exceed the lowest of (i) Five Hundred Thousand and No/100 Dollars
($500,000.00), (ii) an amount equal to the Commitment minus the sum of the
outstanding Advances plus the Guidance Line Borrowing Base Usage, or (iii) the
Borrowing Base minus the sum of the outstanding Advances plus the Guidance Line
Borrowing Base Usage.  Each Letter of Credit shall have an expiration  date not
to exceed 364 days, shall not have an expiration date that extends more than
thirty (30) days beyond the Termination Date, shall be payable in United States
Dollars, shall have a minimum face amount of Fifty Thousand and No/100 Dollars
($50,000.00), must be issued to support Borrower’s obligation under it real
estate lease, must otherwise be satisfactory in form and substance to Lender,
and shall be issued pursuant to such documents and instruments (including,
without limitation, Lender’s standard application for issuance of letters of
credit as then in effect, each an “Application”) as Lender may require.  No
Letter of Credit shall require any payment by Lender to the beneficiary
thereunder pursuant to a drawing prior to the third business day following
presentment of a draft and any related documents to Lender.  As used herein, the
term “Letter of Credit Liabilities” means the aggregate face amount of all
outstanding Letters of Credit.


Section 2.04      Effective as of the date hereof, the Advances shall be
evidenced by a Promissory Note of even date herewith, executed by Borrower and
payable to the order of Lender in the principal amount of $5,000,000.00, and
such promissory note shall be the “Note” referenced in the Loan Agreement.
 

SECOND AMENDMENT TO LOAN AGREEMENT Page 2

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 


ARTICLE III


Representations, Warranties, Ratification and Reaffirmation
 
 
Section 3.01     Borrower hereby represents and warrants that: (i) the
representations and warranties contained in the Loan Agreement are true and
correct on and as of the date hereof as though made on and as of the date
hereof, (ii) no event has occurred and is continuing that constitutes an Event
of Default or would constitute an Event of Default but for the requirement of
notice or lapse of time or both, and (iii) there are no claims or offsets
against, or defenses or counterclaims to, the Note, the indebtedness evidenced
thereby or the liens securing same (including without limitation, any defenses
or offsets resulting from or arising out of breach of contract or duty, the
amount of interest charged, collected or received on the Note heretofore, or
breach of any commitments or promises of any type).


Section 3.02    The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement, but except as expressly modified and superseded by this Amendment,
the terms and provisions of the Loan Agreement are ratified and confirmed and
shall continue in full force and effect, Borrower hereby agreeing that the Loan
Agreement and the other Loan Documents are and shall continue to be outstanding,
validly existing and enforceable in accordance with their respective terms.


ARTICLE IV


Miscellaneous


Section 4.01      Each of the Loan Documents is hereby amended so that any
reference in the Loan Documents to the Loan Agreement shall mean a reference to
the Loan Agreement as amended hereby.


Section 4.02      This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 4.03      This Amendment has been entered into in Dallas County, Texas
and shall be performable for all purposes in Dallas County, Texas.  THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  Courts
within the State of Texas shall have jurisdiction over any and all disputes
arising under or pertaining to this Amendment, and venue in any such dispute
shall be the courts located in Dallas County, Texas.


Section 4.04      This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
 

SECOND AMENDMENT TO LOAN AGREEMENT Page 3

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 


THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


(Signature Page Follows.)
 
 
 
 

SECOND AMENDMENT TO LOAN AGREEMENT Page 4

                                                                                                                             
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
 

 
BORROWER:
         
INTERPHASE CORPORATION,
a Texas corporation
                   
By:
/s/ Thomas N. Tipton, Jr.       Thomas N. Tipton, Jr.       Chief Financial
Officer          


 
LENDER:
         
TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association
                   
By:
/s/ Gary Emery      
Gary Emery
      Senior Vice President          

 
 
 

SECOND AMENDMENT TO LOAN AGREEMENT  Signature Page 1

                                                                                                                             
 